                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


    GEORGE MOBLEY,

                 Plaintiff,                                  CIVIL ACTION NO.: 4:20-cv-289

         v.

    SANTANDER CONSUMER USA, INC.,

                 Defendant.


                                             ORDER

        After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's April 13, 2021, Report and Recommendation, (doc. 5), to which Plaintiff has filed

objections, (doc. 6; doc. 8). For the following reasons, the Court ADOPTS the Report and

Recommendation as its opinion.

        The Federal Rules of Civil Procedure and the local rules of this Court require that all filings

be signed by either the attorney or record or the filing party, if appearing pro se. Fed. R. Civ. P.

11(a); S.D. Ga. L. Civ. R. 11.1. In November 2020, the Clerk of Court issued a deficiency notice

advising Plaintiff that his Complaint was not signed and directing Plaintiff to sign and return a

signature page within 14 days. (Doc. 4.) The notice was mailed to Plaintiff at the address on file

with the Court—Post Office Box 21, Sylvania, GA 30467. 1 (See, docket entry of November 17,

2020). On April 13, 2021, after Plaintiff failed to cure the defect in his pleadings, the Magistrate

Judge recommended dismissal of the case. (Doc. 5.) Plaintiff filed two identical, untimely

objections to the Report and Recommendation, each indicating that Plaintiff had not received any


1
  This address matches that marked on plaintiff’s later objections to the Magistrate Judge’s Report and
Recommendation. (See, doc. 6 at 2; doc. 8 at 2).
notice from the Court prior to May 2021 and requesting a refund of the filing fee as the Court

“failed to properly move on [his] motion and send documentation in a timely manner.” 2 (Doc. 6;

doc 8.) The Clerk of Court issued deficiency notices for the objections, advising Plaintiff that he

against failed to include signatures. (Doc. 7; doc. 9.) Plaintiff was directed to cure the deficiency

by “sign[ing] the bottom of the pleadings and return[ing it] to the [Court].” (Doc. 7 at 1; doc. 9

at 1.) Instead, Plaintiff returned the deficiency notice with his signature affixed. (Doc. 10.)

        Despite objecting to the Report and Recommendation, Plaintiff has failed to address the

deficiency in his Complaint, its lack of a signature. He has also failed to adequately resolve the

deficiencies in his objections. By rule, the Court is required to strike any unsigned filing that is

not “promptly corrected.” Fed. R. Civ. P. 11(a). Therefore, the Court STRIKES Plaintiff’s

objections to the Magistrate Judge’s Report and Recommendation. (Doc. 6; doc. 8.)

        Even if the Court were to consider the objections, they do not resolve the problem with the

pleadings. Plaintiff alleges that he did not receive notice of the deficiency before May 2021. The

Court, however, notes that the deficiency notice was sent to the same address marked as a return

address on each of plaintiff’s filings. (Compare docket entry of November 17, 2020 with doc. 6

at 2 and doc. 8 at 2.) The Court has received no indication that the notice was not delivered.

Furthermore, the notice was available on the public docket, which Plaintiff has an obligation to

monitor. See, Yeschick v. Mineta, 675 F.3d 622, 629–30 (6th Cir. 2012) (“[P]arties have an

affirmative duty to monitor the dockets to keep apprised of the entry of orders that they may wish

to appeal”). Finally, plaintiff was advised of the missing signature through the Magistrate Judge’s

Report and Recommendation and took no steps thereafter to cure the defect. As Plaintiff has



2
   Plaintiff has filed no motion in this case on which the Court might rule. Even if a motion was filed,
plaintiff has not provided proof that defendants have been served in accordance with the Federal Rules.
Fed. R. Civ. P. 4(m).


                                                   2
failed to sign his pleadings, despite being afforded ample opportunity to do so, dismissal is

warranted.

        Accordingly,      Plaintiff’s   objections     are   OVERRULED            and    the    Report    and

Recommendation, (doc. 5), is ADOPTED as the opinion of the Court. For the reasons discussed

in this Order and by the Magistrate Judge, the Complaint is DISMISSED. The Clerk of Court is

DIRECTED to CLOSE this case. 3

        SO ORDERED, this 29th day of June, 2021.




                                          R. STAN BAKER
                                          UNITED STATES DISTRICT JUDGE
                                          SOUTHERN DISTRICT OF GEORGIA




3
   The Court acknowledges that Plaintiff’s objections to the Report and Recommendation request a “full
reimbursement of $450.” (Doc. 6; doc. 8.) The Court presumes this refers to the $400 filing fee that was
remitted in this case. (Doc. 2.) This is a motions-driven court and relief cannot be requested through
informal mechanisms, such as an objection. See In re Unsolicited Letters to Federal Judges, 120 F.Supp.2d
1073, 1074 (S.D. Ga. 2000) (“Put another way, if a litigant seeks judicial action of any sort . . ., it must be
contained within a motion arising from a properly filed lawsuit.”); see also Fed. R. Civ. Pro. 7(b)(1) (“A
request for a court order must be made by motion.”). Even if the request was properly presented to the
Court, the filing fee is not refunded to plaintiff when a case is dismissed. See, Garner v. FBI, 2006 WL
2917381, at *1 (N.D. Ga. Oct. 10, 2006) (denying request for a refund of a filing fee when plaintiff failed
to properly file their case); see also, Morris v. Bush, 2008 WL 5231843, at * 2 (N.D. Fla. Dec. 9, 2008)
(“[W]hen a complaint is dismissed, the filing fee is not refunded to the Plaintiff.”).


                                                      3
